


Exhibit 10.6

 

Grantee:

Covered Shares:

Date of Grant:

 

 

 

 

 

BROADWAY FINANCIAL CORPORATION

 

AWARD AGREEMENT

 

Pursuant to the Broadway Financial Corporation 2018 Long-Term Incentive Plan
(the “Plan”), Broadway Financial Corporation (the “Company”) hereby grants a
Full Value Award in the form of restricted stock to the Grantee named above
covering _______shares of Common Stock of the Company (the “Award”).  Upon
acceptance of this Award, the Grantee shall receive the number of shares of
Stock of the Company covered by the Award, subject to the restrictions and
conditions set forth herein and in the Plan (the “Restricted Stock”).  The
Company acknowledges the receipt from the Grantee of consideration with respect
to the par value of the Stock in the form of cash, past or future services
rendered to the Company by the Grantee or such other form of consideration as is
acceptable to the Committee.

 

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless Grantee shall have accepted this Award by signing a copy of this
Award Agreement and delivering the signed copy to the Company. Upon acceptance
of this Award by the Grantee, the shares of Restricted Stock so accepted shall
be issued and held by the Company’s transfer agent in book entry form, and the
Grantee’s name shall be entered as the stockholder of record on the books of the
Company. Thereupon, the Grantee shall have all the rights of a stockholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified in Paragraph 2 below.

 

2. Restrictions and Conditions.

 

(a) Any certificates or book entries for the shares of Restricted Stock granted
herein shall bear an appropriate legend, as determined by the Committee in its
sole discretion, to the effect that such shares are subject to restrictions as
set forth herein and in the Plan.

 

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 

3. Vesting of Restricted Stock.  To the extent not previously forfeited, the
shares of Restricted Stock shall vest and become nonforfeitable on the earlier
of (i) the second anniversary of the Date of Grant, (ii) Grantee’s death or
permanent disability, or (iii) Grantee’s termination of employment by the
Company (including its subsidiaries or any successor) within one year following
a Change in Control; provided, however, that the Change in Control-based vesting
provided for in this clause (iii) shall not apply at any time that such vesting
would not be consistent with the requirements of Part 359 of the Rules and
Regulations of the Federal Deposit Insurance Corporation (12 C.F.R. Part 359). 
If Grantee’s employment with the Company (including subsidiaries) terminates for

 

--------------------------------------------------------------------------------



 

any reason prior to the second anniversary of the Date of Grant, all shares of
Restricted Stock that are unvested (and that do not vest upon such termination
pursuant to clause (ii) or (iii) of the preceding sentence) shall be immediately
forfeited.  For purposes of this Agreement, the term “Change in Control” has the
meaning set forth in Section 6.2 of the Plan.  Section 6.1 of the Plan shall not
apply.

 

4. Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.

 

5. Incorporation of Plan. Except as otherwise provided herein, this Agreement
shall be subject to and governed by all the terms and conditions of the Plan,
including the powers of the Committee set forth in the Plan. Capitalized terms
in this Agreement that are not defined herein shall have the meaning specified
in the Plan, unless a different meaning is indicated herein. The terms of the
Plan shall not be considered an enlargement of any benefits under this
Agreement.  In addition, the Award is subject to any rules and regulations
promulgated by the Committee.  However, any Award subject to this Agreement may
not in any way be restricted or limited by any Plan amendment or termination or
by change of Committee rules and regulations approved after the Date of Grant
indicated on the first page hereof without the Award recipient’s written
consent.

 

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than (i) by will or the laws of descent and distribution or (ii) pursuant to an
order issued under state domestic relations laws.

 

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of all Federal, state, and local taxes required by law to be withheld on
account of such taxable event. Except in the case where an election is made
pursuant to Paragraph 8 below, the Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued or released by the
transfer agent a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.

 

8. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company. The Grantee acknowledges that he or she is
responsible for obtaining the advice of his or her tax advisors with regard to
the Section 83(b) election and that he or she is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
with regard to such election.

 

9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

 

--------------------------------------------------------------------------------



 

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

11. Force and Effect. The various provisions of this Agreement are severable in
their entirety.  Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.

 

12. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors, assigns and heirs of the respective parties.

 

13.  Applicable Law. The provisions of this Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflict of law provisions of any jurisdiction.

 

14. Entire Agreement. This Agreement, together with the Plan, contains the
entire understanding of the parties and shall not be modified or amended except
by a written document duly signed by both parties hereto. No waiver by either
party of any default under this Agreement shall be deemed a waiver of any later
default.

 

 

 

 

 

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
are hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

Grantee’s Name

 

 

 

 

--------------------------------------------------------------------------------
